Citation Nr: 0529168	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  04-38 056	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether the decision of February 3, 1947, which confirmed 
and continued the 30 percent rating for the veteran's 
service-connected psychoneurosis, anxiety tension state, 
should be reversed or revised on the grounds of clear and 
unmistakable error (CUE).

2.  Whether the decision of October 30, 1947, which reduced 
the rating for the veteran's service connection for the 
residuals of a burn scar of the face from 30 percent to 
noncompensable, should be reversed or revised on the grounds 
of CUE.

3.  Whether the decision of August 13, 1945, which failed to 
consider a separate issue of entitlement to service 
connection for headaches, should be reversed or revised on 
the grounds of CUE.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in September 
and October 2004, of the Milwaukee, Wisconsin Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In July 2004, the United States Court of Appeals for Veterans 
Claims (Court) ordered that the January 28, 2005 Board 
decision be vacated due to the veteran's death on June [redacted], 
2005.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1940 to July 1945.

2.	On July 22, 2005 the Board was notified by the United 
States Court of Appeals for Veterans Claims that the veteran 
died on June [redacted], 2005.




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


